DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on August 08, 2022. 

Status of Claims
Claims 1, 3-5, 7-9, 15, 19, 20-23 and 25 have been amended. Claims 2 and 11 have been cancelled. New claims 26-27 have been added. Claims 1, 3-10 and 12-27 are pending. Claims 1, 3-10 and 12-27 are examined herein. 

Response to Amendments 
The Amendments to the Claims filed 6/25/2018 have been entered.  The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 16, 19, 20 and 25 are withdrawn in view of the Applicant's amendments and arguments. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 08/08/2022 have been fully considered. It is noted that claim 1 has been amended to recite “wherein step (I) comprises: 
(Ia) providing an unpassivated reactor; 
(Ib) passivating the unpassivated reactor by one or more of the following to obtain the passivated reactor:
(Ib.l) forming a layer of a glass material on the internal surface of the unpassivated reactor;
(Ib.2) forming a layer of a refractory material selected from alumina, silica, calcium oxide, magnesium oxide, or a combination thereof on the internal surface of the unpassivated reactor; 
(Ib.3) washing the internal surface of the unpassivated reactor with a passivating liquid;
(Ib.4) electro-polishing the internal surface of the unpassivated reactor; and 
(Ib.5) sulfiding the internal surface of the unpassivated reactor.”
(a) Applicant argues that the claim 1 as amended and its dependent claims, are not prima facie obvious over cited prior arts, Zhu et al. (US 2019/0255507 A1) and/or Ren et al. (CN103028430A).  Applicant argues that: Zhu and/or Ren fails to teach, suggest or disclose the feature of amended limitation since Zhu only discloses forming a layer of Fe2O3 on the internal surface of a reactor. Fe2O3 is not the same or equivalent to almnina, silica, calcium oxide, magnesium oxide, or a combination thereof, as previously required in claim 4 and now required in base claim l and those dependent therefrom. Ren fails to remedy the deficiencies of Zhu.  See Remarks, pages 12-13, filed 08/08/2022.
In response, the applicants' arguments are considered moot because the arguments direct the newly amended claim limitation. Upon further consideration and search, a modified ground of rejections to claim 1 and its dependent claims are presented in view of the previously found references including Zhu et al. (US 2019/0255507 A1) and/or Ren et al. (CN103028430A) as presented in the instant Office action.

(b) Applicant argues that the claim 21 as amended and its dependent claims, are not prima facie obvious over cited prior arts, Zhu et al. (US 2019/0255507 A1) and/or Ren et al. (CN103028430A).  Applicant argues that: Zhu does not disclose providing a fixed bed of a methylation catalyst system in the passivated reactor, the methylation catalyst comprises a zeolite. Contrary to the Examiner's assertion, Ren fails to remedy the deficiencies of Zhu. Ren states, "The purpose of this invention is to provide the molecular sieve supported body catalyst of a kind of MWW type ... for methyl benzene [(toluene)] methanol side chain alkylation reaction synthesizing styrene." Ren further states, ''The technical solution used in the present invention is as follows: a kind of preparation method for methylbenzene [(toluene)] methanol side chain alkylation reaction synthesizing styrene catalyst. Additionally, the product produced in the experimental examples disclosed in Ren is styrene. Accordingly, modifying Zhu to include the catalyst disclosed in Ren would not arrive at the claimed invention because the catalyst disclosed in Ren converts toluene and methanol to styrene. See Remarks, pages 13-14, filed 08/08/2022.
In response, the examiner respectfully disagrees.
As discussions presented in the Office action dated 05/11/2022 (see pages 8-9), the Ren reference was introduced in order to address the limitation of a conversion catalyst system comprising a molecular sieve zeolite catalyst is provided to the passivated reactor.
Ren discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  In addition, Ren discloses an alkylation process of for toluene and methanol in the presence of molecular sieve zeolite catalyst results in production of xylene and styrene (page 2, Background technology, 5th paragraph from the top).  Though some examples in Ren direct a produciton of styrene, the teachings of the Ren reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. Consequently, since the paraxylene production through an alkylation process of for toluene and methanol in the presence of molecular sieve zeolite catalyst is also disclosed in the Ren reference, one skilled in the art would have reasonably expected that the MWW type molecular sieve zeolite catalyst taught by Ren is applicable to the alkylation process of toluene and methanol to produce a product comprising para-xylene. 
A reference is analogous art to the claimed invention if the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 (MPEP 2141.01(a) I.). Therefore, it is still examiner’s position that the Ren reference is reasonably pertinent to the problem of a conversion catalyst system comprising a molecular sieve zeolite catalyst is provided to the passivated reactor in the hydrocarbon conversion process as recited in the claimed invention with motivations that an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Ren (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”), consequently, the Ren reference can be applied to in analyzing the subject matter at issue.
In addition, per MPEP, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”). See MPEP 2144 IV.  Consequently, in light of teachings from Zhu and Ren, one skilled in the art would reasonably design/operate the process taught by Zhu by including a step that a conversion catalyst system comprising a molecular sieve zeolite catalyst is provided to the passivated reactor in the hydrocarbon conversion process as taught by Ren based on the motivation(s) taught by Ren (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).
Upon further consideration and search, a modified ground of rejections to claims 1, 3-10 and 12-27 are presented in view of the previously found references including Zhu et al. (US 2019/0255507 A1) and/or Ren et al. (CN103028430A) as presented in the instant Office action.

   MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10, 12-22, 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2019/0255507 A1, hereinafter “Zhu”), in view of Ren et al. (CN103028430A, all the citations are from the attached English translation document, hereinafter “Ren”). 
In regard to claim 1, Zhu discloses processes and apparatuses for toluene and benzene methylation in an aromatics complex for producing paraxylene (Abstract), wherein the process comprises (paragraphs [0015]; [0021]):
(i) Providing a passivated reactor having a refractory material with Fe2O3 coated (i.e., passivated) inside the reactor (paragraph [0018]). Zhu discloses providing an unpassivated reactor; passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out forming a layer of a refractory material Fe2O3 on the internal surface of the unpassivated reactor (paragraph [0018]). In addition, Zhu discloses: the refractory may be applied to both fixed bed reactor and fluidized bed reactor. The refractory material uses liquid phosphate as the chemical binder system. The iron inside the refractory is passivated by the phosphor and cannot catalyze the coke formation. The mixed oxide can be applied to a holding structure which is attached to the internal reactor wall (paragraph [0015]). The teachings of Zhu meet the limitation of “(Ib) passivating the unpassivated reactor by one or more of the following to obtain the passivated reactor” and “(Ib.3) washing the internal surface of the unpassivated reactor with a passivating liquid;” as recited in claim 1 of claimed invention. 
(ii) Feeding a feed comprising toluene (i.e., aromatic hydrocarbon) and methanol into the passivated reactor.
(iii) Conducting a methylation of toluene under a reaction condition, thereby producing a conversion mixture effluent comprising para-xylene. 
Zhu does not explicitly disclose a conversion catalyst system comprising a molecular sieve catalyst is provided to the passivated reactor.
Ren discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve catalyst (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  In addition, Ren discloses an alkylation process of for toluene and methanol in the presence of molecular sieve zeolite catalyst results in production of xylene and styrene (page 2, Background technology, 5th paragraph from the top).  Though some examples in Ren direct a produciton of styrene, the teachings of the Ren reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. Consequently, since the paraxylene production through an alkylation process of for toluene and methanol in the presence of molecular sieve zeolite catalyst is also disclosed in the Ren reference, one skilled in the art would have reasonably expected that the MWW type molecular sieve zeolite catalyst taught by Ren is applicable to the alkylation process of toluene and methanol to produce a product comprising para-xylene. 
It is noted that both the Zhu and Ren references direct an alkylation process of for toluene and methanol to produce a product comprising para-xylene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhu to provide the step of providing a conversion catalyst system comprising a molecular sieve catalyst to the passivated reactor as taught by Ren, because an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Ren (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).

In regard to claim 10, Zhu, in view of Ren, is silent regarding whether the conversion catalyst system has a deactivation rate of no greater than 0.005% (or less than 0.003%) gram of the molecular sieve catalyst per gram of the feed.  However, Zhu, in view of Ren, discloses the same feed (i.e., methanol and toluene) and the same catalyst as that recited in claim 1 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process and the catalyst system to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the conversion catalyst system has a deactivation rate of no greater than 0.005% (or less than 0.003%) gram of the molecular sieve catalyst per gram of the feed.  See MPEP 2112.02.

In regard to claim 12, Ren discloses the conversion catalyst system comprises alkaline earth metal (page 4, Embodiment 1) which meets the recited hydrogenation metal. 

In regard to claim 13, Zhu discloses processes and apparatuses for toluene and benzene methylation in an aromatics complex for producing paraxylene (Abstract; paragraphs [0015]; [0021]) which directs a methylation reactor. 

In regard to claim 14, as set forth above, Zhu, in view of Ren, directs the passivated reactor is a methylation reactor, the conversion catalyst system is a methylation catalyst system comprising a MWW type molecular sieve zeolite catalyst, the feed further comprises a methylating agent, the aromatic hydrocarbons comprises toluene and/or benzene, and the conversion product mixture effluent comprises xylenes (Zhu: paragraphs [0015]; [0021]) and Ren: page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”). 

In regard to claim 15, Zhu, in view of Ren, discloses the methylation catalyst system is disposed in a fixed bed (Zhu: paragraph [0016]), the methylating agent comprises methanol and/or dimethyl ether (Zhu: paragraphs [0015]; [0021]), and the conversion product mixture effluent comprises xylenes. Moreover, since Zhu, in view of Ren, discloses the same feed (i.e., methanol and toluene) and the same catalyst as that recited in claim 13 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process and the catalyst system to inherently function the same as the process recited in claim 1. Specifically, it is asserted that the conversion product mixture effluent further comprises toluene and at least one of methanol and dimethyl ether.  See MPEP 2112.02.

In regard to claim 16, Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve catalyst and a reaction temperature of 425 [Symbol font/0xB0]C (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  The reaction temperature is within the recited reaction temperature range.

In regard to claim 17, Ren discloses the conversion catalyst system comprises alkaline earth metal (i.e., a Group 2 metal) (page 4, Embodiment 1) which meets the recited auxiliary catalyst. 

In regard to claim 18, Ren discloses the toluene to methanol molar ratio of 5:1 (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which makes the R(a/m) value of 5. This renders the recited R(a/m) range prima facie obvious. See MPEP 2144.05.

In regard to claims 19 and 20, Ren discloses a liquid hourly space velocity of 1.0 hour-1 and a reaction pressure of 0.4 MPa (4000kPa) (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which is within the recited space velocity range and reaction pressure.

In regard to claim 21, Zhu discloses processes and apparatuses for toluene and benzene methylation in an aromatics complex for producing paraxylene (Abstract), wherein the process comprises (paragraphs [0015]; [0021]):
(i) Providing a passivated reactor having a refractory material with Fe2O3 coated (i.e., passivated) inside the reactor (paragraph [0018]).
(ii) Feeding a feed comprising toluene (i.e., aromatic hydrocarbon) and methanol into the passivated reactor.
(iii) Conducting a methylation of toluene under a reaction condition comprising a temperature range of from about 500 [Symbol font/0xB0]C to about 700 [Symbol font/0xB0]C, thereby producing a conversion mixture effluent comprising para-xylene.  The since the upper bound of the recited temperature range is touching or encompassed by the lower bound of the temperature range of from about 500 [Symbol font/0xB0]C to about 700 [Symbol font/0xB0]C taught by Zhu, the recited temperature range is obvious over teachings from Zhu. See MPEP 2144.05.
Zhu does not explicitly disclose a conversion catalyst system comprising a molecular sieve zeolite catalyst is provided to the passivated reactor.
Ren discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).  Ren discloses an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”). In addition, Ren discloses an alkylation process of for toluene and methanol in the presence of molecular sieve zeolite catalyst results in production of xylene and styrene (page 2, Background technology, 5th paragraph from the top).  Though some examples in Ren direct a produciton of styrene, the teachings of the Ren reference is not limited to examples but to its entirety and what it suggests to one skilled in the art. Consequently, since the paraxylene production through an alkylation process of for toluene and methanol in the presence of molecular sieve zeolite catalyst is also disclosed in the Ren reference, one skilled in the art would have reasonably expected that the MWW type molecular sieve zeolite catalyst taught by Ren is applicable to the alkylation process of toluene and methanol to produce a product comprising para-xylene. 
It is noted that both the Zhu and Ren references direct an alkylation process of for toluene and methanol to produce a product comprising para-xylene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhu to provide the step of providing a conversion catalyst system comprising a molecular sieve catalyst to the passivated reactor as taught by Ren, because an alkylation process of for toluene and methanol in the presence of MWW type molecular sieve zeolite catalyst is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Ren (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”).
Moreover, since Zhu, in view of Ren, discloses the same feed (i.e., methanol and toluene) and the same catalyst as that recited in claim 21 and described in the instant specification.  Therefore, it is asserted, absent evidence to the contrary, that one would reasonably expect the process and the catalyst system to inherently function the same as the process recited in claim 21. Specifically, it is asserted that the conversion product mixture effluent further comprises methanol and dimethyl ether.  See MPEP 2112.02.

In regard to claim 22, Zhu discloses providing an unpassivated reactor; passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out forming a layer of a refractory material Fe2O3 on the internal surface of the unpassivated reactor (paragraph [0018]). In addition, Zhu discloses: the refractory may be applied to both fixed bed reactor and fluidized bed reactor. The refractory material uses liquid phosphate (i.e., an acid) as the chemical binder system. The iron inside the refractory is passivated by the phosphor and cannot catalyze the coke formation. The mixed oxide can be applied to a holding structure which is attached to the internal reactor wall (paragraph [0015]). The teachings of Zhu meet the limitation of “(Ib) passivating the unpassivated reactor by one or more of the following to obtain the passivated reactor” and “(Ib.3) washing the internal surface of the unpassivated methylation reactor with a passivating acid;”. 

In regard to claim 24, Ren discloses the conversion catalyst system comprises alkaline earth metal (i.e., a Group 2 metal) (page 4, Embodiment 1) which meets the recited auxiliary catalyst. 

In regard to claim 25, Ren discloses a liquid hourly space velocity of 1.0 hour-1 (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which is within the recited space velocity range. Ren discloses the toluene to methanol molar ratio of 5:1 (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which makes the R(a/m) value of 5. This renders the recited R(a/m) range prima facie obvious. See MPEP 2144.05.

In regard to claim 27, Ren discloses a liquid hourly space velocity of 1.0 hour-1 and a reaction pressure of 0.4 MPa (4000kPa) (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”) which is within the recited space velocity range and reaction pressure.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu, in view of Ren, as applied to claim 21 above, and further in view of Lattner et al. (US 8,399,727 B2, hereinafter “Lattner”). 
In regard to claim 23, Ren discloses alkylation product is collected with ice water condensation, with gas-chromatography its composition is analyzed (page 3, Summary of the invention, paragraph starting “Get pack into the flat-temperature zone….”). This directs a separation of product into individual components including methanol, dimethyl ether, and xylene as recited. 
Zhu, in view of Ren, does not explicitly disclose recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor.
Lattner discloses an alkylation process of for toluene and methanol to produce a product comprising para-xylene (Abstract). In an embodiment, Lattner discloses the process scheme of recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor (Fig. 2; col. 10, lines 51-61). 
It is noted that both the Zhu and Lattner references direct an alkylation process of for toluene and methanol to produce a product comprising para-xylene. 
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Zhu, in view of Ren, to provide the step of recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor as taught by Lattner, because the process scheme of recycling at least a portion of the methanol-rich stream and/or at least a portion of the dimethyl ether-rich stream to the methylation reactor is a known, effective method for conducing the alkylation reaction to produce paraxylene as taught by Lattner (Fig. 2; col. 10, lines 51-61).

Claim Objections
Claims 3-9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claims 3-9 AND claim 2 into an independent claim 1 as exemplified below, or incorporating dependent claim 26 into an independent claim 21.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-9 or claim 26.  The concept of a process for converting aromatic hydrocarbons, the process comprising:
(I) providing a passivated reactor;
(II) providing a conversion catalyst system in the passivated reactor, the conversion
catalyst system comprising a molecular sieve catalyst;
(III) feeding a feed comprising aromatic hydrocarbons into the passivated reactor; and
(IV) contacting the feed with the conversion catalyst system under conversion
conditions to produce a conversion product mixture effluent,
wherein step (I) comprises: 
(Ia) providing an unpassivated reactor; 
(Ib) passivating the unpassivated reactor by one or more of the following to obtain the passivated reactor:
(Ib.l) forming a layer of a glass material on the internal surface of the unpassivated reactor;
(Ib.2) forming a layer of a refractory material selected from alumina, silica, calcium oxide, magnesium oxide, or a combination thereof on the internal surface of the unpassivated reactor; 
(Ib.3) washing the internal surface of the unpassivated reactor with a passivating liquid;
(Ib.4) electro-polishing the internal surface of the unpassivated reactor; and 
(Ib.5) sulfiding the internal surface of the unpassivated reactor, 
wherein (Ib.1) is carried out, and the glass material is selected from borosilicate glass, aluminosilicate glass, or a combination thereof and step (Ib.1) comprises coating the interior of the conversion reactor with particles of the glass material and heating the conversion reactor to a temperature [Symbol font/0xB3]600 °C, is considered novel. 
The teachings of cited prior arts, alone or in a combination, do not provide any guidance which would lead one to conduct a process for converting aromatic hydrocarbons, the process is conducted in a passivated reactor, wherein the passivated reactor is prepared by passivating the internal surface of the unpassivated reactor to obtain a passivated reactor by carrying out the step of (Ib.1) forming a layer of a glass material on the internal surface of the unpassivated reactor, wherein the step (Ib.1) is carried out, and the glass material is selected from borosilicate glass, aluminosilicate glass, or a combination thereof, and step (Ib.1) comprises coating the interior of the conversion reactor with particles of the glass material and heating the conversion reactor to a temperature [Symbol font/0xB3]600 °C, as recited in claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772